Citation Nr: 0526529	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $2,658.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $670.75.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher


 
INTRODUCTION

The veteran served on active duty from October 1944 to May 
1947.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 decision by 
the Committee on Waivers and Compromises (Committee) of the 
RO that partially granted waiver of recovery of an 
overpayment in the amount of $2,658, but denied waiver for 
the remaining $2,658; and a July 2001 decision by the 
Committee that denied waiver of recovery of an overpayment in 
the amount of $670.75.  The veteran timely perfected an 
appeal of each waiver claim.

In July 2003, the Board remanded these matters to the RO for 
additional action.  After completing the requested action to 
the extent possible, the RO continued the denial of each 
claim (as reflected in the January 2004 Supplemental 
Statement of the Case) and returned the matters to the Board 
for further appellate consideration.  

As a final preliminary matter, the Board points out that, in 
February 2002, the Committee denied the veteran's request for 
waiver of another overpayment in the amount of $177.  The 
Committee advised the veteran when notifying him of the 
denial that he would need to submit a Notice of Disagreement 
regarding this new debt, if that was his intention.  A notice 
of disagreement with respect to this decision has not been 
received to date.


FINDINGS OF FACT

1.  Effective March 1, 1995, the RO awarded the veteran 
nonservice-connected pension benefits, on the basis that his 
countable income did not exceed the maximum annual limit.

2.  In an April 1995 award letter issued with attached VA 
Form 21-8768, the RO informed the veteran that pension was an 
income based program and that any changes in income or net 
worth must be promptly reported to VA and that all income 
from all sources must be reported.

3.  In 2000 and 2001, the RO learned that the veteran had 
received, since 1997, income that raised his countable income 
above the maximum annual rate.

4.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran. 

5.  The veteran was at fault in the creation of the 
overpayments.

6.  Recovery of the overpayments would result in undue 
financial hardship, at least to some extent.

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayments created would result 
in unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled. 


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA pension 
benefits, in the calculated amount of $2,658, is not 
warranted.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2004).

2.  Waiver of recovery of the overpayment of VA pension 
benefits, in the calculated amount of $670.75, is not 
warranted.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).

However, these changes are not applicable to claims such as 
the ones herein at issue.  In Barger v. Principi, 16 Vet. 
App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases is found in Chapter 53, Title 38, 
United States Code, and that the provisions of the VCAA are 
relevant to a different Chapter (i.e. Chapter 51).  
Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in these matters.

Regarding any pre-VCAA duties to assist and notify, the Board 
points out that the RO has explained to the veteran the bases 
for denials of the claims, and afforded him the opportunity 
to present information and evidence in support of the claims.  
These actions are sufficient to satisfy any duty to notify 
owed the veteran.

Furthermore, pursuant to the Board July 2003 remand, the RO 
has requested updated information regarding the veteran's 
financial status; however, the veteran has not responded to 
this request.  The Court has held that, "the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190,  
193 (1991).  Under these circumstances, the Board finds that 
there is no further action to be undertaken to comply with 
the duty to assist in this case.

II.  Factual Background

In March 1995, the veteran filed a claim for nonservice-
connected pension benefits.  

By rating decision dated in March 1995, the RO awarded the 
veteran nonservice-connected pension benefits, effective 
March 1, 1995.  Attached to the April 1995 notification 
letter was a copy of VA Form 21-8768, Disability Pension 
Award Attachment, which informed the veteran that that he was 
to promptly notify VA of "any change in [his] income or net 
worth."  The form also advised the veteran: "IMPORTANT - WHEN 
REPORTING INCOME, THE TOTAL AMOUNT AND SOURCE OF ALL INCOME 
RECEIVED SHOULD BE REPORTED.  WE WILL EXCLUDE ANY AMOUNT 
WHICH DOES NOT COUNT."  

In an Improved Pension Eligibility Verification Report (EVR) 
received by the RO in January 1997, the veteran indicated 
that he was married and had no dependent children.  He 
indicated that he received Social Security benefits of 
$193.80 a month and his wife received Social Security 
benefits of $604.80 a month.  The veteran reported no other 
monthly income from any source, including interest and 
dividends.  In addition, the veteran reported no assets, 
including bank accounts and property.  For the year 1996, the 
veteran reported $1,265.87 in medical expenses.

In an EVR received by the RO in January 1998, the veteran 
indicated that he was married and had no dependent children.  
He indicated that he received Social Security benefits of 
$197.80 a month and his wife received Social Security 
benefits of $617.80 a month.  The veteran reported no other 
monthly income from any source, including interest and 
dividends.  In addition, the veteran reported no assets, 
including bank accounts and property.  For the year 1997, the 
veteran reported $1,984.32 in medical expenses.

In an EVR received by the RO in January 1999, the veteran 
indicated that he was married and had no dependent children.  
He indicated that he received Social Security benefits of 
$200.50 a month and his wife received Social Security 
benefits of $625.50 a month.  The veteran reported no other 
monthly income from any source, including interest and 
dividends.  In addition, the veteran reported no assets, 
including bank accounts and property.  For the year 1998, the 
veteran reported $2,373.59 in medical expenses.

In November 1999, the veteran submitted a FSR, which shows 
total monthly income of $1,055, including $826 in Social 
Security benefits, $105 in VA benefits, and $124 in interest 
income.  The report also shows total monthly expenses of 
$1,356.40, including: $230.40 for rent or mortgage payment; 
$600 for food; $95 for utilities and heat; $30 for telephone; 
$15 for cable; $50 for church; $90 for Medicare; and $200 for 
medicine.  He reported assets of: $10,000 in the form of a 
CD; a 1998 Oldsmobile worth $7,000; and a 1983 Oldsmobile 
worth $500.  He reported no debts.

In an EVR received by the RO in January 2000, the veteran 
indicated that he was married and had no dependent children.  
He indicated that he received Social Security benefits of 
$205 a month and his wife received Social Security benefits 
of $640 a month.  The veteran reported no other monthly 
income from any source, including interest and dividends.  In 
addition, the veteran reported no assets, including bank 
accounts and property.  For the year 1999, the veteran 
reported $3075.84 in medical expenses.

In 2000, the RO received relevant income information for the 
veteran ad his wife.  Thereafter, the RO proposed to reduced 
the veteran's VA pension benefits.

In July 2000, the RO retroactively reduced the veteran's 
pension benefits, effective January 1, 1997, resulting in the 
creation of an overpayment of $5,316.  

In August 2000, the veteran requested waiver of recovery of 
the indebtedness charged.  He also submitted a FSR, which 
shows total monthly income of $846 in Social Security 
benefits.  The report also shows total monthly expenses of 
$1,626.40, including: $230.40 for rent or mortgage payment; 
$700 for food; $120 for utilities and heat; $40 for 
telephone; $15 for cable; $50 for church; $91 for Medicare; 
$250 for medicine; $50 for gas; $30 for car insurance; and 
$50 for hospital bills.  He reported assets of: a 1998 
Oldsmobile worth $7,000; and a 1983 Oldsmobile worth $500.  
He reported no debts.

By decision dated in October 2000, the Committee partially 
granted waiver of recovery of an overpayment in the amount of 
$2,658, and denied waiver for the remaining $2,658 on the 
basis that recovery of the debt would not be against equity 
and good conscience.  

In a statement received by the RO in October 2000, the 
veteran indicated that no longer had his $10,000 CD and was 
no longer receiving $124 in interest per month.  The veteran 
further indicated that he withdrew the $10,000 to purchase a 
car.  He also indicated that he had five additional CDs; 
however, the interest earned was rolled over and he did not 
receive any monthly interest payments.  In addition, the 
veteran stated that a lease for coal under his land was 
terminated in October 1997; therefore, he no longer received 
any rental income.

By letter dated in October 2000, the RO requested that the 
veteran furnish clarifying information as to his monthly 
income, from all sources, to include bank account information 
and interest information.  The veteran did not respond to 
this request.

In an EVR received by the RO in January 2001, the veteran 
indicated that he was married and had no dependent children.  
He indicated that he received Social Security benefits of 
$213 a month and his wife received Social Security benefits 
of $662 a month.  The veteran reported no other monthly 
income from any source, including interest and dividends.  In 
addition, the veteran reported no assets, including bank 
accounts and property.  For the year 2000, the veteran 
reported $4,968.44 in medical expenses.

By letter dated in March 2001, the RO requested that the 
veteran furnish bank statements to verify the amount of 
interest he earned in 2000.  Later that same month, the 
veteran verification of the interest that his wife earned for 
the year 2000.  Specifically, she earned $3000.24 in interest 
on her CDs and savings account.  The veteran indicated that 
his wife had since closed some of these accounts in order to 
purchase a car and some land.  He further indicated that she 
gave the land to her sons.  A receipt submitted with this 
statement notes that the veteran and his wife bought the land 
for $15,000 in May 2000.

Based on the above information, in May 2001, the RO 
retroactively reduced the veteran's pension benefits, 
effective January 1, 2000, resulting in the creation of an 
overpayment of $670.75.  In May 2001, the veteran requested 
waiver of recovery of the indebtedness charged.  He claimed 
financial hardship.

In May 2001, the veteran submitted a FSR, which shows total 
monthly income of $1,259 in Social Security benefits.  The 
report also shows total monthly expenses of $1,511, 
including: $230 for rent or mortgage payment; $700 for food; 
$100 for utilities and heat; $81 for insurance; $50 for 
church; $100 for Medicare; $100 for gas; and $150 for 
hospital bills and medicine.  He reported assets of: a 1998 
Oldsmobile worth $7,000; and a 1983 Oldsmobile worth $500.  
He reported no debts.

By decision dated in July 2001, the Committee denied waiver 
for the $670.75 overpayment on the basis that recovery of the 
debt would not be against equity and good conscience.  

By letter dated in December 2003, the RO requested that the 
veteran complete an updated FSR and provide documentation 
regarding the transfer of a parcel of land from the veteran's 
wife to her sons.  The veteran has not responded to this 
request.

III.  Analysis

Pursuant to 38 U.S.C.A. § 5302(c) (West 2002), a finding of 
fraud, misrepresentation, or bad faith precludes a grant of a 
waiver of recovery of an overpayment.  The RO concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board accepts that conclusion.  As 
a result, the Board's decision on appeal will be limited to 
determinations as to whether waiver of recovery of each 
overpayment of VA pension benefits at issue is warranted on 
the basis of equity and good conscience.

The RO has denied the veteran's claims for waiver on the 
basis that recovery of each overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963(a) (2004).  The standard of "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

With regard to the elements of equity and good conscience, 
the Board finds that the veteran was at fault in the creation 
of both of the overpayments at issue.  In the case at hand, 
the amount of  the veteran's pension award was based on the 
income information he provided to VA.  In an April 1995 award 
letter issued with attached VA Form 21-8768, the RO informed 
the veteran that pension was an income based program and that 
any changes in income or net worth must be promptly reported 
to VA and that all income from all sources must be reported.  
As such, the Board is of the opinion that the veteran knew or 
should have known that he was to report his additional 
income, including interest and lease income.  Nevertheless, 
he did not.  In light of these facts, the Board finds that 
the veteran was at fault in the creation of the overpayments 
at issue.  

As to the element of "undue financial hardship," the Board 
points out that a finding of financial hardship is justified 
if the collection of the indebtedness would deprive the 
appellant of food, clothing, shelter, or other basic 
necessities.  In this case, a May 2001 FSR notes that the 
veteran reported monthly income of $1,259 and monthly 
expenses of $1,511, for a deficit of $252.  The veteran 
reported owning two cars worth $7,500 and did not list any 
creditors.  However, there is evidence that the veteran's 
financial status is much better than he presented in the May 
2001 FSR.  The Board points out that in statements received 
by the RO in October 2000 and March 2001, the veteran 
indicated that he and his wife had withdrawn some money to 
purchase a new car and some land.  He also indicated that he 
and his wife had some remaining CDs that were not cashed out.  
The veteran failed to list these assets on the May 2001 FSR.  
And while the veteran maintained that he and his wife gave 
the land that they purchased to her sons, he has failed to 
provide any documentation to this effect.  It is noted that 
an updated FSR was requested by  the RO in a December 2003 
letter; however, the veteran did not return this report.  
Therefore, the Board finds that the recovery of the 
overpayments would result in undue financial hardship to some 
extent.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that, in each 
instance, the veteran received benefits he was not entitled 
to receive.  The Board finds that recovery of the 
overpayments would not defeat the purpose of the VA pension 
program, which is intended to provide financial support to 
disabled veterans, is based on a calculation of all countable 
income, and requires complete disclosure from the pension 
recipients.  Moreover, a failure to recoup the overpayments 
of $2,658 and $670.75 would cause unjust enrichment to the 
debtor because the veteran's income was too high to receive 
the higher rate of VA pension benefits. 

Likewise, there is no indication that the appellant's 
reliance on VA pension benefits resulted in relinquishment of 
another valuable right or to incur a legal obligation.

Given the circumstances described above, the Board is simply 
not persuaded that the Government should forego its right to 
collection of each indebtedness currently under 
consideration.  As such, the Board concludes that the facts 
in this appeal do not demonstrate that recovery of the 
overpayments of $2,658 and $670.75 was against equity and 
good conscience, and waiver of recovery of each overpayment 
must be denied.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $2,658 is denied.  

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $670.75 is denied.   



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


